Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claims 1, 8 and 9 applicant recites… an operation section configured to allow … or … wherein the operation section has a function…  Each of these claims held to be unclear, vague and indefinite inasmuch the language “operation section” is unclear. What is not included in an “operation section”.  This language cannot be examined because it is unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 assuming that the claims are not unclear, not vague nor indefinite  are further rejected under 35 U.S.C. 103 as being unpatentable over -----Ohashi (JP Pat Doc. 5424686 B2); hereinafter Ohashi.
	Ohashi teaches an operation system for circuit boards. A component supplying apparatus of mounting modules has three of more tape feeders (60), aligned in parallel with a substrate-carrying direction in a line which supplies electrical components. The feeders (60) have a notifying lamp (150) alerts an operator that there is a time for splicing taped components. Lamps (150) call attention when the component feeder needs attention. Additionally Ohashi teaches a control device (34) includes a computer, an input device (182) and display screen (168). The control computer (180) is connected to a parts supply device (24) of feeder (60) and to a buzzer (184). Additionally Ohashi teaches reel (140) is removed from reel-holding member (106) and the tip portion of the taped component (76) is drawn out from the reel (104). When the number of parts is less than a set number buzzer (184) is rung. Feeder (60) arrives 
It would have been obvious to provide a tape-feeder setting work apparatus used when an operator performs a work of setting a component supply tape wound on a tape reel, in a tape feeder (60), the tape-feeder setting work apparatus includes a feeder set base (62) configured to hold the tape feeder (60)  in the setting work of the component supply tape,  a power supply section configured to  supply a power to a tape feeding device inside the tape feeder and an operation section configured to allow the operator to operate  the tape feeding device inside the tape feeder (60) wherein a work of setting a tip portion of the component supply tape by pulling out the tip portion from the tape reel (104) set in the tape feeder (60) held by the feeder set (62) is performed, the operator operates the operation section to operate the tape feeding  operation of the tape feeding device inside the tape feeder (60) and feeds the tip portion of the component supply tape pulled out of the tape reel to a component pickup position of the tape feeder. As further applied to Claim 2, as best understood, inasmuch as Ohashi teaches that an operator is responsible for the feeding device whenever this device has released the electronic circuit components and therefore the limitations recited in said Claim 2 is held to have been obvious in view of Ohashi. As further applied to Claim 3, as best understood, inasmuch as Ohashi teaches a display section (150, 184) that displays the state pf a tape feeder the limitation recited in said Claim 3 is held to have been obvious in view of Ohashi. As further applied to Claim 4, as best understood, inasmuch as Ohashi teaches the tape reels (104) in tape feeder (10) the limitation recited in said Claim 4 is held to have been obvious in view of Ohashi. As further applied to Claim 5 inasmuch as Ohashi teaches tape feeder (106) that tape reel (104) is attached and a reel holding device (96) it would have been obvious for an operator to open the reel holding plate for attaching/detaching the tape reel. The limitations recited in said Claim 5 are held to have been obvious in view of Ohashi. As further applied to Claims 8-10, as best understood, it would have been obvious to (a)change the tape feeding speed, rewind the tape feeding device or change the tape feeding pitch inasmuch as Ohashi teaches that an operator can e. g. splice electronic component tapes, can check for some abnormality of the device and can stop operation of the tape feeders when required. That is the operator has control of (a)changing the tape feeding speed or (b) can rewind the tape feeding device or (c) change the tape deeding pitch.  The limitations recited in said Claims 8-10 are held to have been obvious in view of Ohashi. 
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729